                                           Case 5:18-cv-06228-EJD Document 62 Filed 10/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         INTERNATIONAL TECHNOLOGICAL
                                   8     UNIVERSITY FOUNDATION,                              Case No. 5:18-cv-06228-EJD

                                   9                     Plaintiff,                          ORDER TO SHOW CAUSE RE
                                                                                             SETTLEMENT
                                  10              v.
                                                                                             Re: Dkt. Nos. 59, 61
                                  11     KIRSTJEN M NIELSEN, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13           The parties, having filed a Response to this Court’s August 13, 2020 Order to Show Cause
                                  14   on October 19, 2020 notifying the Court that additional time is required to finalize and file a
                                  15   dismissal (See Docket Item No. 61) and having requested the Court reset the Order to Show Cause
                                  16   Hearing for a time after November 30, 2020, are ordered to appear before the Honorable Edward
                                  17   J. Davila on December 17, 2020 at 10:00 AM in Courtroom No. 4, 5th Floor, United States
                                  18   District Court, 280 South First Street, San Jose, California, 95113, to show cause why the case
                                  19   should not be dismissed pursuant to Federal Rule of Civil Procedure 41(b). On or before
                                  20   December 7, 2020, the parties shall file a joint statement in response to the Order to Show Cause
                                  21   setting forth the status of settlement efforts as well as the amount of additional time necessary to
                                  22   finalize and file a dismissal.
                                  23           The Order to Show Cause shall be automatically vacated and the parties relieved of the

                                  24   obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil

                                  25   Procedure 41(a) is filed on or before December 7, 2020.

                                  26           All other pretrial deadlines and hearing dates are VACATED and any pending motions are

                                  27   TERMINATED.

                                  28   Case No.: 5:18-cv-06228-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
                                                                        1
                                           Case 5:18-cv-06228-EJD Document 62 Filed 10/20/20 Page 2 of 2




                                   1          Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss

                                   2   the action.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 20, 2020

                                   5                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-06228-EJD
                                       ORDER TO SHOW CAUSE RE SETTLEMENT
                                                                        2
